TYSON, Judge.
Upon the remand of this cause by the Supreme Court of Alabama to this Court, a stay of the mandate of this Court was granted at the request of the appellant in order for the appellant to present a belated transcript of the oral argument in this cause. Upon further consideration of this *705matter, appellant’s motion is due to be denied on authority of Orum v. State, 286 Ala. 679, 245 So.2d 831; and Wilson v. Smith, 289 Ala. 374, 267 So.2d 446.
It is ordered that the judgment of the Circuit Court be affirmed on authority of S.C. 246, June 7, 1973, 291 Ala. 481, 282 So.2d 384.